In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0735V
                                    Filed: November 3, 2016
                                         UNPUBLISHED

****************************
KEVEN OTTENI,                        *
                                     *
                  Petitioner,        *      Ruling on Entitlement; Concession;
v.                                   *      Influenza (“Flu”) Vaccine; Shoulder
                                     *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                  *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                  *      (“SPU”)
                                     *
                  Respondent.        *
                                     *
****************************
Leah VaSahnja Durant, Law Offices, Washington, DC, for petitioner.
Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On June 22, 2016, Keven Otteni (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine that was
administered to his left shoulder on October 25, 2015. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On November 3, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent states that “petitioner’s alleged injury is
consistent with a shoulder injury related to vaccine administration (‘SIRVA’), and it was
caused by the flu vaccination that petitioner received on October 25, 2015. Id. at 5.

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent further agrees that no other causes for petitioner’s shoulder injury were
identified and “the medical records show that he suffered the residual effects of his
condition for more than six months.” Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2